Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carroll, J.), rendered December 15, 2003, convicting him of aggravated unlicensed operation of a motor vehicle in the first degree (two counts) and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly admitted evidence of the defendant’s prior convictions of aggravated unlicensed operation of a motor vehicle to show the defendant’s knowledge that his license was suspended (see People v Alvino, 71 NY2d 233, 242 [1987]; People v Molineux, 168 NY 264 [1901]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions either are unpreserved for appellate review (see CPL 470.05 [2]) or without merit. Cozier, J.P., S. Miller, Mastro and Skelos, JJ., concur.